 

Exhibit 10-D

 

SUMMARY COMPENSATION SHEET

 

The following summarizes certain compensation decisions taken by the
Compensation Committee (the “Committee”) and/or the Board of Directors (“Board”)
of Shoe Carnival, Inc. (the “Company”), with respect to the compensation of the
Company’s named executive officers and directors.

 

1. 2014 Base Salary

 

The Committee increased the base salaries of Mr. Scibetta and Ms. Yearwood. Mr.
Scibetta’s salary was increased to reflect his leadership of our new product
initiatives as well as his achievements related to successfully managing our
inventories in a difficult retail environment. Ms. Yearwood’s salary increase
was to reflect her increased responsibilities. The base salaries of the other
named executive officers were not adjusted. The following base salaries are
effective for the Company’s named executive officers for fiscal 2014:

 

Name   Title   Base
Salary                 Clifton E. Sifford   President, Chief Executive Officer
and Chief Merchandising Officer   $ 575,000                 W. Kerry Jackson  
Senior Executive Vice President, Chief Operating and Financial Officer and
Treasurer   $ 520,000                 Timothy T. Baker   Executive Vice
President -
Store Operations   $ 500,000                 Carl N. Scibetta   Executive Vice
President – General Merchandise Manager   $ 385,000                 Kathy A.
Yearwood   Senior Vice President – Controller and Chief Accounting Officer   $
225,000                

 

2. Grants of Restricted Stock and Stock Options

 

The Committee approved grants of restricted stock to all of the Company’s named
executive officers and other key personnel under the Shoe Carnival, Inc. 2000
Stock Option and Incentive Plan. Grants to the Company’s named executive
officers were as follows:

 

Name Shares Awarded Clifton E. Sifford   30,000 W. Kerry Jackson   20,000
Timothy T. Baker   16,500 Carl N. Scibetta   16,500 Kathy A. Yearwood   7,500

 

The restricted shares will vest upon the achievement of specified levels of
annual earnings per diluted share during a six-year period.

 

3. Annual Incentive Compensation for Fiscal 2014

 

 

 

 

The Committee established the performance criteria and targets for the fiscal
2014 bonus payable in fiscal 2015 under the Company’s 2006 Executive Incentive
Compensation Plan. The performance criterion is operating income before bonus
expense. Subjective factors based on an executive’s individual performance can
reduce an executive’s bonus. As Chief Executive Officer, Mr. Sifford’s bonus
target is 80% of his salary but he can earn up to 125% of his salary if all
performance targets are met. The bonus target for Messrs. Baker, Jackson, and
Scibetta is 60% of their salary but they can earn up to 100% of their salary if
all performance targets are met. The bonus target for Ms. Yearwood is 40% of her
base salary but she can earn up to 60% of her salary if all performance targets
are met.

 

4. Director’s Compensation

 

Prior to June 13, 2013, the Company paid to its non-employee Directors an annual
retainer of $20,000. The Chairman of the Audit Committee received additional
annual compensation of $7,500. The Chairman of the Compensation Committee and
the Chairman of the Nominating and Corporate Governance Committee received
additional annual compensation of $5,000 and the Lead Director received
additional annual compensation of $2,000. In addition, non-employee Directors
received a per meeting fee of $1,000 for each meeting of the Board and the
accompanying committee meetings attended and $1,000 for each committee meeting
attended in person in which the full Board did not meet. If the committee
meeting was attended by conference call, the non-employee Director received
$750. Non-employee Directors also annually received restricted shares valued at
$17,500 as of the date of grant under the Company’s 2000 Stock Option and
Incentive Plan (the “2000 Plan”). The restrictions on the shares lapsed on
January 2nd of the year following the year in which the grant was made.

 

Upon the recommendation of the Compensation Committee, on June 13, 2013, the
Company’s Board of Directors approved certain changes to the non-employee
Director compensation program. As a result, commencing on June 13, 2013, and
applied pro rata for fiscal 2013, each non-employee Director will receive an
annual cash retainer of $45,000. Committee chairs will receive an additional
annual cash retainer as follows: $15,000 for the Audit Committee and $7,500 each
for the Compensation Committee and the Nominating and Corporate Governance
Committee. The Company’s Lead Director will receive additional annual
compensation of $3,000. All amounts paid to the non-employee Directors are to be
paid quarterly in arrears.

 

Effective June 13, 2013, the fees previously paid to non-employee Directors for
attendance at Board and committee meetings were eliminated. The Company
continues to reimburse all Directors for all reasonable out-of-pocket expenses
incurred in connection with meetings of the Board.

 

In addition, commencing with the grant made on June 13, 2013, each non-employee
Director will annually receive restricted shares valued at $45,000 as of the
date of grant under the 2000 Plan. The restrictions on the shares lapse on
January 2nd of the year following the year in which the grant was made.

 

 